Order entered June 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00687-CV

                    IN RE GAYLE RENE ROGERS GARCIA, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-16977

                                   AMENDED ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       The Court VACATES its order issued June 19, 2019.

       The Court has before it relator’s June 12, 2019 petition for writ of habeas corpus and

request for temporary relief. We GRANT the request for temporary relief. Pending this Court’s

determination of relator’s petition on the merits, and until further order of this Court, we

ORDER that relator Gayle Rene Rogers Garcia be released from custody of the Sheriff of Dallas

County, Texas only upon posting a good and sufficient cash or surety bond, conditioned as

required by law, in the sum of $250.

       In the event that relator Gayle Rene Rogers Garcia gives such bond, the Sheriff of Dallas

County, Texas is ORDERED to immediately forward a certified copy of the bond to the Clerk

of this Court. This order releases relator Gayle Rene Rogers Garcia from custody only under the

Commitment Order and “Order Enforcing Child Support and Medical Support Obligation With
Commitment,” both dated May 3, 2019, issued by the 255th Judicial District Court of Dallas

County, Texas in cause number DF-14-16977.

       The Court requests that real party in interest and respondent file a response, if any, on or

before July 2, 2019.

       The Court DIRECTS the Clerk to send copies of this order, by electronic transmission,

to the Honorable Kim Cooks, Presiding Judge, 255th Judicial District Court; Marian Brown,

Dallas County Sheriff; and to counsel for all parties.

                                                         /s/   BILL PEDERSEN, III
                                                               JUSTICE